Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
Claims 2-4 and 6-9 have been cancelled.
	Claims 1, 5 and 10-11 have been examined.


Claim Rejections - 35 USC § 112
Claims 5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 5 it is unclear as to what is intended to be set forth by the term "pivot axis on a lower portion of the seat". An axis, by definition is an imaginary line about which a rotating body turns, not a physical structure. Does applicant intend to set forth that there is a pivot pin attached to the lower portion of the seat? For purposes of examination, under the broadest interpretation standard, Examiner 
As to Claim 10, there is no antecedent basis for “the footplate” or “the arm portion of the thigh pad” in lines 17-19.
As to Claim 11, the phrase "stationary bicycle-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US Patent 4,720,099).

As to Claim 1, Carlson discloses an upper leg and hip exercise method and device for exercising upper leg portions and hips while protecting knee and ankle joints, the exercise device comprising:
a frame (4);
a seat (22) connected to the frame and configured to support a user in a sitting position;
an arm (122) pivotably connected to the frame and rotatable;

a front handle (41) connected to the frame to be held by the user for postural stability;
a resistive force generator (62) configured to generate a resistive force against pivoting of the arm that rotates when the thigh pad moves;
wherein the exercise device is configured to allow the user to sit on the seat to have the sitting position, place the user's thigh on the thigh pad, and move the thigh of the user backward from an exercise starting position where the thigh is pulled toward the user's chest such that the user's thigh moves during exercises and the user flexes the hip while exercising (Fig 14);
wherein a movement occurs due to pivoting of the arm, instead of the seat (Fig 14).

Examiner note: While not explicitly depicted in the figures, the disclosure is explicit in that the seat back and angle of arm (120) can be adjusted such that the device can be configured in a number of different position to allow for a number of different exercises.  This versatility and adjustability allow a user to sit on the seat and place the user's thigh on the thigh pad, and move the thigh of the user backward from an exercise starting position where the thigh is pulled toward the user's chest such that the user's thigh moves during exercises and the user flexes the hip while exercising.

As to Claim 5, Carlson discloses the exercise device of claim 1, wherein the arm comprises an arm pivot axis aligned on a lower portion of the seat (Fig 14);


Claim Rejections - 35 USC § 103
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 8,752,851) in view of Prange et el (US Patent 4,089,559).
Chen discloses an upper leg and hip exercise method and device for exercising upper leg portions and hips while protecting knee and ankle joints, the exercise device comprising:
a bicycle frame (10);
a seat (11) connected to the frame and configured to support a user in a sitting position;
an arm pivotably connected to the frame and rotatable (Figs 2-3);
a thigh pad (8) pivotably connected to a lower end of the arm and configured to contact the back of the user's thigh during use;
a handle (Fig 1) connected to the frame to be held by the user for postural stability;
wherein the exercise device further comprises a footplate or a pedal (2) connected to the arm,
a footplate connector (95) having a first end portion connected to the footplate and a second end portion pivotably connected to the arm portion of the thigh pad;
wherein the exercise device is configured to allow the user to sit on the seat to have the sitting position, place the user's thigh on the thigh pad, and move the thigh of the user backward from an exercise starting position where the thigh is pulled toward the user's chest such that the user's thigh moves during exercises and the user flexes the hip while exercising (Fig 1-4).
While the Chen patent illustrates a bicycle device (having wheels), Chen also discloses that the device could also be configured to be other foot-driven devices, such as exercise tools and the like).
Similarly, Prange et al teach a bicycle device that can be utilized as a stationary exercising device wherein the user exerts a peddling type motion.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bicycle device of Chen to be a stationary bike as taught by Prange et al to allow the user to perform exercises while indoors (at a gym or at home).  Examiner notes that stationary bikes inherently have a resistive force generator to create a resistance against which the user works to perform exercises.

Response to Arguments
Applicant's arguments with regards to Claims 1 and 5 have been fully considered but they are not persuasive. 
Applicant argues:
“in the prior art…rollers are placed below the user’s knees…the force is transmitted to the knees”

Examiner respectfully disagrees.  Figure 14 clearly shows that, while there is a strap below the knees, the pad 124 contacts the back of a user’s thigh as is required by the claims. 


Applicant’s arguments with respect to claims 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/9/2022